EXHIBIT 10.1


AMENDMENT NO. 1 TO CONVERTIBLE PROMISSORY NOTE


This Amendment No. 1 to Convertible Promissory Note (this “Amendment”) is made
and entered into as of February 7, 2009, by and between Aeolus Pharmaceuticals,
Inc., a Delaware corporation (the “Company”), and Elan Pharma International
Limited, an Irish private limited liability company (the “Holder”).


RECITALS


Whereas, pursuant to that certain Termination, Exchange and Release Amendment,
dated February 7, 2007, by and among the Company, Elan International Services,
Ltd., and the Holder, the Company issued to the Holder a convertible promissory
note, dated February 7, 2007, in the aggregate principal amount of $452,658.60
(the “Promissory Note”);


Whereas, pursuant to Section 2 of the Promissory Note, the entire outstanding
principal amount of the Promissory Note, together with the accrued and unpaid
interest thereon, will become due and payable on February 7, 2009;


Whereas, as of the date of this Amendment (the “Effective Date”), the aggregate
amount owed by the Company to the Holder under the Promissory Note is
$553,205.75 (the “Payment Due”), consisting of $452,658.60 in principal and
$100,547.15 in accrued and unpaid interest;


Whereas, pursuant to Section 9(c) of the Promissory Note, the Promissory Note
may be amended upon written agreement of the Company and the Holder; and


Whereas, the parties hereto wish to amend the Promissory Note, effective as of
the Effective Date, to provide that (i) the annual interest rate under the
Promissory Note, effective as of the Effective Date, shall increase from 10% to
11%, and (ii) the maturity date of the Promissory Note shall be extended from
February 7, 2009 to February 7, 2011.


AGREEMENT


In consideration of the mutual agreements, covenants, promises and other
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged and accepted, the
parties hereby agree that, effective as of the Effective Date, (i) commencing on
the Effective Date, interest shall accrue on the principal then-outstanding
under the Promissory Note at a rate of 11.0%, compounded on a quarterly basis on
each 90-day anniversary from and after the Effective Date, and (ii) the Maturity
Date (as defined in the Promissory Note) shall be February 7, 2011. Except as
modified by this Amendment, the Promissory Note shall remain in full force and
effect, and once this Amendment is executed by each of the parties hereto, all
references in the Promissory Note to “Note” shall refer to the Promissory Note
as amended by this Amendment.

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have each caused this Amendment to be executed
as of the date first written above.


COMPANY:


AEOLUS PHARMACEUTICALS, INC.




By:           /s/ Michael P. McManus    


Name:                    _____Michael P. McManus       


Title:                     ______Chief Financial Officer     




HOLDER:


ELAN PHARMA INTERNATIONAL LIMITED




By:           /s/ William F. Daniel              


Name:                      _____William F. Daniel       


Title:                      _______Director                   


































[Signature Page to Amendment No. 1]

